DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 11 is amended and filed on 10/26/2020.
The 112 rejection in the action mailed on 8/26/2020 was withdrawn due to the amendment to claim 11 and rejoined with other withdrawn claims.
Election/Restrictions
Claim 2 is a generic claim and directed to an allowable product (elected species), and  claims 4-6, 13, 19, 24-26 are directed to same or other non-elected species, previously withdrawn from consideration as a result of a restriction requirement, claims 4-6, 13, 19, 24-26 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 2-17, 19-28 are allowed.
As to claim 2, a dose detection module for removable attachment to a dose button of a medication delivery device, the dose button having a button sidewall, the device comprising a sensed component ring rotatable during dose dispensing, said module comprising: a housing, and an electronics assembly comprising a processor and a plurality of sensors operably coupled to the processor, wherein each of the sensors are disposed securely within corresponding recesses, wherein the sensors are configured to detect rotational movement of the sensed component ring to generate position signals, the processor configured to receive the position signals in order to determine data indicative of an amount of dose dispensed based on the position signal, wherein the sensed component ring comprises a bipolar magnetic ring, and the sensors comprise magnetic sensors disposed at an arrangement to overlap an outer circumference of said bipolar magnetic ring in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Schildt et al. (US. 20130079727A1)(“Schildt”) is the closest prior art of record. Even though Schildt discloses a dose detection module for removable attachment to a dose button of a medication delivery device, the dose button having a button sidewall, the device comprising a sensed component ring rotatable during dose dispensing, said module comprising: a housing, and an electronics assembly comprising a processor and a plurality of sensors operably coupled to the processor, but Schildt fails to disclose wherein each of the sensors are disposed securely within corresponding recesses, wherein the sensors are configured to detect rotational movement of the sensed component ring to generate position signals, the processor configured to receive the position signals in order to determine data indicative of an amount of dose dispensed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 11/25/2020, with respect to claim 2 and location of the magnets have been fully considered and are persuasive.  The 102 rejection of 2 has been withdrawn. 
	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783